Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered January 26, 1996, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
Defendant pleaded guilty to the crime of burglary in the first degree in full satisfaction of a six-count indictment and various other unrelated charges, with the express understanding that he would be sentenced to a prison term of 3 to 9 years. On this appeal, defendant contends that County Court abused its discretion in refusing to adjudicate him a youthful offender or, *631alternatively, that the sentence imposed was harsh and excessive. Although there is a question of whether defendant served as a lookout during the crime or was actually present in the apartment at the time of the burglary, it is undisputed that during the course of the burglary two of the victims were assaulted with handguns. Due to the violent and serious nature of the crime, we find that County Court did not abuse its discretion in denying defendant youthful offender status (see, People v Chapman, 227 AD2d 665, lv denied 88 NY2d 934; People v Ferrari, 202 AD2d 872). Also, given defendant’s past criminal history and the fact that defendant received the benefit of his plea bargain, we find no reason to disturb the sentence imposed by County Court (see, People v Davis, 232 AD2d 678, lv denied 89 NY2d 921).
Cardona, P. J., Mikoll, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed.